[Cite as State v. Sealey, 2022-Ohio-1166.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellant,              :
                                                            No. 109670
                 v.                                :

ANTOINE SEALEY, JR.,                               :

                 Defendant-Appellee.               :


                         JOURNAL ENTRY AND OPINION EN BANC

                 JUDGMENT: VACATED AND REMANDED
                 RELEASED AND JOURNALIZED: April 7, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-644811-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Frank Cavallo, Assistant Public Defender, for appellee.

SEAN C. GALLAGHER, A.J.:

        {¶ 1} The state of Ohio appeals the trial court’s conclusion declaring the

Reagan Tokes Law to be unconstitutional. For the following reasons, the trial court’s

decision is reversed and the matter remanded for further proceedings.
      {¶ 2} Antoine Sealey, Jr., pleaded guilty to aggravated robbery in violation of

R.C. 2911.01(A)(1), a first-degree felony, with a one-year firearm specification. The

trial court concluded that the Reagan Tokes Law was unconstitutional and did not

sentence Sealey under R.C. 2929.144 or 2929.14(A)(1)(a), instead reverting to the

sentencing structure before the effective date of the Reagan Tokes Act. Sealey was

sentenced to a definite term of three years in prison for the aggravated robbery and

one year in prison for the firearm specification, to run consecutive to one another,

resulting in an aggregate four-year term of imprisonment.

      {¶ 3} The panel decision in State v. Sealey, 2021-Ohio-1949, 173 N.E.3d 894,

¶ 45 (8th Dist.), affirmed the trial court’s decision, concluding that “the Reagan

Tokes Law” violates Sealey’s constitutional rights and, as a result, “the trial court’s

finding the Reagan Tokes Law unconstitutional is affirmed * * *.” Id. at ¶ 44-45.

Pursuant to App.R. 26, Loc.App.R. 26, and McFadden v. Cleveland State Univ., 120

Ohio St.3d 54, 2008-Ohio-4914, 896 N.E.2d 672, this court sua sponte determined

that the panel decision in Sealey conflicts with State v. Gamble, 8th Dist. Cuyahoga

No. 109613, 2021-Ohio-1810, State v. Simmons, 8th Dist. Cuyahoga No. 109476,

2021-Ohio-939, and State v. Wilburn, 8th Dist. Cuyahoga No. 109507, 2021-Ohio-

578, which overruled the same arguments advanced in this case.

      {¶ 4} In this appeal, in support of the trial court’s conclusion, Sealey claims,

citing the Fourteenth Amendment to the United States Constitution and Article I,

Section 16, of the Ohio Constitution, (1) that the Reagan Tokes Law violates the right

to trial by jury, (2) that the Reagan Tokes Law violates the separation-of-powers
doctrine, or (3) that R.C. 2967.271(C) and (D), which provide offenders with the

right to a hearing before imposition of the maximum term imposed under R.C.

2929.144, fail to provide the full panoply of constitutional pretrial rights in violation

of their due process rights. We need not dwell on the arguments presented. Based

on the authority established by this district’s en banc holding in State v. Delvallie,

8th Dist. Cuyahoga No. 109315, 2021-Ohio-470, those challenges advanced against

the constitutional validity of the Reagan Tokes Law have been overruled, contrary

to the conclusions reached in Sealey, which was vacated through this court’s

majority en banc decision and is no longer the decision in this case. See id. at ¶ 17-

51, 103; App.R. 26(A)(2).

      {¶ 5} Upon review of the case under App.R. 26, the arguments presented in

this case do not present novel issues or any new theory challenging the

constitutional validity of the Reagan Tokes Law. As a result, Sealey’s sentence

imposed upon the aggravated robbery conviction without consideration of R.C.

2929.144 or 2929.14(A)(1)(a) is void. Sealey’s sentence is therefore vacated. This

case is remanded for a new sentencing hearing to be conducted in accordance with

R.C. 2929.144, 2929.14(A)(1)(a), and all other applicable statutory sections.

      {¶ 6} Vacated and remanded.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. Case remanded to the

trial court for further proceedings consistent with this opinion.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                                      __
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

MARY J. BOYLE, FRANK DANIEL CELEBREZZE, III, EILEEN A. GALLAGHER,
KATHLEEN ANN KEOUGH, CORNELIUS J. O’SULLIVAN, JR., and MICHELLE J.
SHEEHAN, JJ., CONCUR;

LISA B. FORBES, EILEEN T. GALLAGHER, EMANUELLA D. GROVES, MARY
EILEEN KILBANE, and ANITA LASTER MAYS, JJ., CONCUR IN JUDGMENT
ONLY

N.B. Judge Lisa B. Forbes is constrained to apply Delvallie. For a full explanation,
see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470 (Forbes, J.,
dissenting).

Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision. For a
full explanation of her analysis see State v. Delvallie, 8th Dist. Cuyahoga No. 109315,
2022-Ohio-470.

Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in Delvallie
and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes Law are
unconstitutional.

Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B. Forbes
(dissenting) and Judge Anita Laster Mays (concurring in part and dissenting in part)
in Delvallie and would have found the Reagan Tokes Law unconstitutional.

Judge Mary Eileen Kilbane joined the dissenting opinion by Judge Lisa B. Forbes
and the concurring in part and dissenting in part opinion by Judge Anita Laster
Mays in Delvallie and would have found the Reagan Tokes Law unconstitutional.